Citation Nr: 0632238	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-24 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
January 1967.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2002.  

2.  During the veteran's lifetime service connection was 
granted for residuals of a diskectomy, rated as 60 percent 
disabling; and depression, rated as 50 percent disabling.  

3.  The immediate cause of the veteran's death was sepsis, 
with underlying causes of gastrointestinal bleeding, status 
post lung transplant.  

4.  Service medical records do not include any treatment, 
diagnosis or complaints of any sepsis, or a lung or 
gastrointestinal disorder.  

5.  A service connected disability did not cause or 
contribute to the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's notice and duty to assist 
requirements. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. Id.; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, the appellant filed her claims in May 2002.  
The RO sent the appellant a letter in June 2002 which 
explained VA's duty to assist in obtaining evidence, what the 
evidence must show to establish entitlement to service 
connection for the cause of the veteran's death, what 
evidence was needed from her, and how VA could help her with 
her claim.  The appellant submitted the Certificate of Death 
and records were obtained from Shands Hospital.  Service 
medical records had already been obtained in conjunction with 
the veteran's claims for service connection.  A statement of 
the case was issued to the appellant in May 2004.  The 
appellant appeared and gave testimony before the undersigned 
Veterans Law Judge in July 2006.  The appellant has not 
identified any additional relevant evidence which has not 
already been obtained. 

Based on the facts of this case, the Board has concluded 
there is no possibility that any further efforts to develop 
the claim would substantiate the claim for service connection 
for the cause of the veteran's death.  Service medical 
records do not include any evidence of sepsis or any 
respiratory or gastrointestinal disorder in service.  Chronic 
Obstructive pulmonary disease, which was the reason for the 
veteran's lung transplant in 1995, was first diagnosed in 
1988 many years after the veteran's separation from the 
service.  Under the circumstances, additional development of 
the claim for service connection for the cause of the 
veteran's death would serve no purpose.  Accordingly, with 
the notice and duty to assist elements of the law satisfied, 
the Board may proceed to a decision on the merits of the 
claim.  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The certificate of death indicates the veteran died on April 
[redacted], 2002.  The immediate cause of death was sepsis, due to or 
as a consequence of gastrointestinal bleeding, due to or as a 
consequence of status post lung transplant.  The veteran died 
while an inpatient at Shands Hospital.  No autopsy was 
performed.  

During the veteran's lifetime service connection was granted 
for residuals of a lumbar diskectomy and depression.  At the 
time of his death his residuals of diskectomy were rated as 
60 percent and his depression was rated as 50 percent 
disabling.  A total rating based on individual 
unemployability due to service connected disability (TDIU) 
was granted in a November 1995 rating decision, effective 
from April 1993.  

Service medical records do not include any references to 
sepsis.  There is no record of any lung disorder or chronic 
gastrointestinal disorder in service.  

Competent medical evidence is required when addressing 
questions of medical etiology.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no competent medical evidence of 
record which links the veteran's death to either his 
residuals of a diskectomy or his depression.  38 C.F.R. 
§ 3.159 (a)(1)(2006).  

Even the appellant has not asserted the veteran's death was 
related to either of his service-connected disabilities.  At 
her hearing in July 2006, the appellant and her 
representative limited their contentions to demonstrating the 
RO had erred in the assignment of the effective date for 
TDIU.  The medical records clearly demonstrate that chronic 
obstructive pulmonary disease (COPD) was first diagnosed in 
August 1988.  The VA records from 1995 reveal that due to 
severe COPD the veteran underwent a lung transplant.  The 
terminal hospital summary from Shands Hospital indicates the 
veteran developed gastrointestinal bleeding and an infection 
in March of 2002.  There is no evidence of record which links 
either the gastrointestinal bleeding or infection with 
service. 

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

The appellant is also seeking entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  In making this claim, the 
appellant has contended there was error in the assignment of 
the effective date for the grant of TDIU benefits.  It is 
maintained that had the correct effective date for this 
benefit been assigned, the veteran would have been in receipt 
of a total disability rating for 10 years prior to his death, 
and therefore, the appellant would be entitled to DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  The record does not 
reflect that the RO has considered this theory of 
entitlement.  Fairness requires the RO accomplish this review 
prior to the Board addressing it.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should notify the appellant and 
her representative of the evidence 
necessary to support her claim for DIC 
under 38 U.S.C.A. § 1318.  This should 
include providing copies of the 
applicable statutes and regulations.  The 
appellant and her representative should 
then be given an opportunity to present 
evidence or argument in support of her 
claim.  

2.  VA should then adjudicate the claim 
of whether there was clear and 
unmistakable error in the November 1995 
rating decision which assigned April 1, 
1993 as the effective for TDIU.  

3.  VA should then adjudicate the claim 
for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  If the 
claim remains denied, the appellant 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


